Citation Nr: 0414280	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or being 
housebound.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 until 
August 1952.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The veteran disagreed and this 
appeal ensued.  


FINDINGS OF FACT

1.  The veteran's disabilities are as follows: open angle 
glaucoma, right eye, senile cataract, right eye; 
pseudophakia, left eye, rated 70 percent disabling; 
hypertensive cardiovascular disease, rated 60 percent 
disabling; bilateral shoulder adhesive capsulitis, sub 
acromial bursitis, bicipital and rotator cuff tendinitis and 
moderate degenerative arthrosis, rated 40 percent disabling; 
mild lumbar spondylosis, posterior disc narrowing compatible 
with herniated nucleus pulposus (HNP) and mild distal 
sacroiliitis, rated 20 percent disabling; cervical 
spondyloarthrosid with posterior osteophytosis radiculopathy 
cannot be excluded and cervical fibromyositis, rated 20 
percent disabling; hypertension, rated 10 percent disabling; 
and atherosclerotic peripheral arterial insufficiency, rated 
noncompensable.

2.  The veteran is not confined to a nursing home, has 
corrected visual acuity of 20/60 in the right eye and 20/50 
in the left eye, has visual field deficits of 20 degrees in 
the right eye and 10 degrees in the left eye, and is not in 
need of the regular aid and attendance of another person.  

3.  The veteran's disabilities do not meet the percentage 
requirements for housebound benefits, and the record does not 
show he is confined to his dwelling or immediate premises.  




CONCLUSIONS OF LAW

1.  The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2003); 38 
C.F.R. §§ 3.351, 3.352 (2003).

2.  The criteria for special monthly pension, on account of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2003); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previous ly provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO sent the appellant a January 2003 letter notifying him 
of the evidence necessary to establish entitlement to the 
claimed disabilities, the information and evience needed from 
him and the actions he could take to help establish his 
claim, when and where to send such information or evidence, 
and what evidence or information was already in the claims 
file.  The letter also informed him of the criteria for 
establishing special monthly pension benefits.  After 
initially denying the claim, the RO sent the appellant a July 
2003 statement of the case telling him of the criteria for 
proving the claim and the evidence considered in evaluating 
the claim.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case, by January 2003 
letter first issued before the initial rating action, did not 
comply with Pelegrini, any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including this letter and the statement of the case, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes the service 
medical records and applicable VA treatment and 
hospitalization records.  It also includes VA examinations in 
1993, 1994, and 2003.  The appellant has not identified any 
other pertinent source of treatment.  The Board concludes 
that VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Factual Background

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1993.  The most recent disability rating 
of record, dated in June 2003, lists his disabilities as 
follows: open angle glaucoma, right eye, senile cataract, 
right eye; pseudophakia, left eye, rated 70 percent 
disabling; hypertensive cardiovascular disease, rated 60 
percent disabling; bilateral shoulder adhesive capsulitis, 
sub acromial bursitis, bicipital and rotator cuff tendinitis 
and moderate degenerative arthrosis, rated 40 percent 
disabling; mild lumbar spondylosis, posterior disc narrowing 
compatible with HNP and mild distal sacroiliitis, rated 20 
percent disabling; cervical spondyloarthrosid with posterior 
osteophytosis radiculopathy cannot be excluded and cervical 
fibromyositis, rated 20 percent disabling; hypertension, 
rated 10 percent disabling; and atherosclerotic peripheral 
arterial insufficiency, rated noncompensable.

VA outpatient records dated between April 1999 and January 
2003 show that the veteran was treated for a variety 
disabilities.  In July 2000, the veteran complained of 
decreased appetite, decreased mood, gastric discomfort, 
dizziness, weakness, decreased energy and weight loss.  
Physical examinations and diagnostic studies were conducted 
in August and October 2000.  The physical examinations were 
for the most part, normal.  In reporting the diagnostic 
assessment, the examiner noted that depression was involved 
in the weight loss after eye surgery.  The veteran was 
depressed at the possibility of losing his sight.  The other 
diagnoses included high blood pressure, Stage I; glaucoma; 
and pleuritic effusion, normal X-rays.  

In September 2001, the veteran was examined at the VA for 
follow-up.  He had no complaints.  There were no significant 
abnormalities on examination.  His hypertension was stable.  
The glaucoma was under treatment.  His depression was stable.  
His tinea pedia had improved.  Cholelithiasis was 
asymptomatic.  The remaining diagnoses were DJD cervical 
spine and hyperlipidemiatable.  

Similar findings were reported at VA follow-up examination 
for medications in March 2002.  The veteran had no 
complaints.  He reported that he felt much better.  The 
diagnoses were the same as the previous examination with 
tinea corporis and generalized pruritus.  He was treated for 
complaints of decreased vision in May 2002.  The diagnosis 
was chronic open angle glaucoma (COAG), both eyes.  In 
September 2002, he complained of left shoulder pain.  The 
diagnosis was left shoulder pain with impingement syndrome 
secondary to rotator cuff tendonitis.  

The VA outpatient records show that in January 2003 the 
veteran underwent physical assessment after referral for 
physical therapy on the left shoulder.  

A series of VA examinations were conducted in March 2003.  An 
examination for the purpose of evaluating possible aid and 
attendance or housebound benefits indicated the veteran 
complained of edema of the left ankle on occasions after 
prolonged standing.  He also complained of back pain.  There 
were no other complaints.  The veteran retired from shoe 
store ownership in 1985.  He began receiving benefits from 
the Social Security Administration (SSA) in 1992.  He 
reported that his typical day consisted of watching 
television, feeding the dogs, and listening to the radio.  He 
was unable to read due to loss of vision.  His spouse 
accompanied the veteran.  The veteran required company to 
report to the examination.  He was not bedridden, wheelchair 
ridden or required hospitalization.  The veteran wore 
eyeglasses and his corrected vision was 20/60 in the right 
eye and 20/50 in the left eye.  There was a pseudophakia in 
the left eye, a cataract in the right eye, glaucoma in both 
eyes with intraocular pressure of 12-10 mmHg.  The veteran 
was considered competent and capable of managing his benefit 
payments.  He was independent in all of his daily living 
needs requirement.  On examination, he was alert, oriented 
and coherent.  He was able to walk without assistance.  He 
was considered able to leave his home or immediate premises, 
but company was recommended.  

On the VA eye examination, the veteran reported that 
underwent glaucoma surgery in each eye, and combined cataract 
surgery in the right eye.  The veteran wore eyeglasses and 
his corrected vision was 20/60 in the right eye and 20/50 in 
the left eye.  Visual field deficit showed 20 degrees in the 
right eye and 10 degrees in the left eye.  The diagnoses 
included evidence of chronic open angle glaucoma with 
associated optic atrophy; pseudophakia, left eye, in good 
order; senile cataract; and legally blind by visual field.  

On the heart portion of the examination, it was noted that 
the veteran had been hypertensive for extended period of time 
with left ventricular hypertrophy with normal left 
ventricular function.  In 1994, a systolic murmur was heard 
but an echocardiogram showed normal aortic and mitral valves.  
At that time the veteran had no complaints.  The veteran was 
using Lisinopril for hypertension.  Examination of the heart 
showed normal sinus rhythm.  There was no evidence of 
murmurs, gallops or congestive heart failure.  At the time, 
of the examination an electrocardiogram (EKG) was pending.  
The diagnosis was hypertensive cardiovascular disease with 
concentric left ventricular hypertrophy.  The left 
ventricular ejection was pending.  

On the joint portion of the VA examination, the veteran 
reported sharp left shoulder pain on lifting.  He was 
undergoing physical therapy on the left shoulder.  There was 
also minimal right shoulder pain.  There was no history of 
dislocation.  He reported a decreased ability to do house 
chores.  There was left shoulder tenderness to palpation at 
the subacromial bursa and superior trapezius muscle.  There 
was increased pain on repetitive motion.  The range of motion 
of the right shoulder was 170 degrees of abduction, 170 
degrees of flexion, 80 degrees of internal rotation, 80 
degrees of external rotation, and 30 degrees of extension.  
The range of motion of the left shoulder was 100 degrees of 
abduction, 110 degrees of flexion, 45 degrees of internal 
rotation, and 90 degrees of external rotation.  There was 
pain in the left shoulder at 45 degrees of internal rotation.  
There was no instability of the shoulders.  The diagnoses 
included left shoulder subacromial bursitis, osteoarthritis 
and rotator cuff tendonitis; and degenerative joint disease 
of the right shoulder.  

On the spinal portion of the VA examination, the veteran 
complained of localized neck pain.  He reported that he is 
able to walk 30 minutes before having to sit secondary to low 
back pain.  The range of motion of the lumbar spine was 70 
degrees of flexion (90 degrees is normal), 30 degrees of 
lateral bending, bilaterally, (40 degrees is normal) and 30 
degrees of extension (30 degrees is normal).  The range of 
motion of the cervical spine was 40 degrees of flexion (45 
degrees is normal), 10 degrees of lateral bending, 
bilaterally, (15 degrees is normal), 45 degrees of lateral 
rotation, bilaterally, (90 degrees is normal) and 35 degrees 
of extension (45 degrees is normal).  There was tenderness to 
palpation with spasm of the paravertebral muscles of the 
cervical and lumbar segments of the spine.  There were no 
postural abnormalities or fixed deformity.  On neurological 
evaluation, the sensory examination was negative.  The manual 
muscle test was 5/5.  There were L1-S1 myotomes, bilaterally.  
There were no reported problems with reflexes.  The diagnoses 
were cervical and lumbar myositis as well as cervical and 
lumbar spondylosis.  There was no evidence of radiculopathy.  

III.  Criteria and Analysis for Aid and Attendance

A veteran is considered in need of regular aid and attendance 
if he: is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field of 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is a condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of these disabling 
conditions exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  The record must show at least one of 
the enumerated factors for an award of special monthly 
pension on the basis of the need for aid and attendance.  
Turco v. Brown, 9 Vet. App. 222 (1996).  

The record does not show, nor has the veteran argued, that he 
is a patient in a nursing home.  Although he argues he is in 
need of the aid and attendance of another, the aid and 
attendance examination in March 2003 indicated that he was 
able to leave his home or immediate premises and that company 
was recommended.  It was not noted that company, or aid and 
attendance, was required.  Though the veteran's spouse 
accompanied him to the examination, the examiner remarked the 
veteran was not bedridden or confined to a wheelchair, was 
independent in all of his daily living needs requirement, was 
alert, oriented and coherent, was able to walk without 
assistance, and was able to leave his home or immediate 
premises.  For these reasons, it cannot be concluded that he 
requires the aid and assistance of another.  

Special monthly pension based on aid and attendance might 
also be established, if the record showed the appellant was 
blind as defined in 38 C.F.R. § 3.351(c), noted above.  The 
March 2003 examinations revealed corrected visual acuity of 
20/50 in the right eye and 20/60 in the left eye.  These 
measurements are not as severe as the required 5/200 
measurements defining blindness in the criteria.  The 
examination also revealed visual field deficits of 20 degrees 
in the right eye and 10 degrees in the left eye.  These 
measurements are greater than the required measurements set 
forth at section 3.351(c).  Although the examiner included a 
diagnosis that the veteran was legally blind, the 
measurements described in the examination report as applied 
to the criteria are more probative.  

It is the determination of the Board that the preponderance 
of the evidence is against the claim of special monthly 
pension based on a need for the regular aid and attendance of 
another person.  

IV.  Criteria and Analysis for Housebound Status

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he/she must be permanently housebound by 
reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(d).

The record does not show that the veteran has a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  The most recent evidence, including the 
March 2003 examination specifically conducted to assess 
whether the veteran was housebound, indicated that the 
appellant reported for the examination by leaving his home, 
walked without assistance, and could leave his home or 
immediate premises.  The record shows that the veteran is not 
substantially confined to his dwelling and the immediate 
premises of his residence.  Therefore, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to housebound 
benefits.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is denied.  

Entitlement to special monthly compensation on account of 
being housebound is denied.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




